Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 1 of 10




                                                       EXHIBIT A-3




                                                       EXHIBIT A-3
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 2 of 10




                                                            DATE FILED: May 2, 2019 7:18 PM
 DISTRICT COURT, ADAMS COUNTY, COLORADO                     FILING ID: BE48C5DAE2EA5
 1100 Judicial Center Drive                                 CASE NUMBER: 2019CV30695
 Brighton, Colorado 80601


 MOHAMED DIRSHE,

      Plaintiff,

 v.

 THE GEO GROUP, INC.,

      Defendant.
                                                                    COURT USE ONLY

 Counsel for Plaintiff Mohamed Dirshe:
                                                               Case Number:
 Aaron Elinoff, #46468
 NOVO LEGAL GROUP, LLC                                         Division:
 4280 Morrison Road
 Denver, Colorado 80219
 Tel: (303) 335-0250
 Email: aaron@novo-legal.com

 Danielle C. Jefferis, Of Counsel, #47213
 2255 East Evans Avenue, Suite 335
 Denver, Colorado 80208
 Tel: (303) 871-6155
 E-mail: djefferis@law.du.edu


                           COMPLAINT AND JURY DEMAND

        Plaintiff Mohamed Dirshe, by and through his attorneys, Aaron Elinoff and Danielle C.
Jefferis of NOVO LEGAL GROUP, LLC, hereby files his Complaint and Jury Demand against
Defendant The GEO Group, Inc., a Florida corporation, and alleges as follows:

                                      INTRODUCTION

        1.     In 2017, Mohamed Dirshe was in the custody of the U.S. Immigration and
Customs Enforcement (“ICE”) and confined at the Aurora Detention Facility (“ADF”), a
detention center operated and managed by Defendant The GEO Group, Inc. (“GEO”). Defendant
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 3 of 10




GEO is a for-profit company managing private prisons across the country pursuant to contracts
with the federal government and local and state entities.

       2.      Soon after arriving at the ADF, Mr. Dirshe expressed to Defendant GEO
employees that he felt that he was at risk in general population because he is gay and he feared
for his personal safety on account of his sexual orientation. In response, Defendant GEO
assigned him to the Restrictive Housing Unit (“RHU”), the Unit in the ADF where Defendant
GEO housed detainees in the custody of both ICE and the U.S. Marshals Service (“USMS”)—
the former being people in civil custody and the latter being people pre-trial, criminal custody.

        3.    Soon after he was assigned to the RHU, two USMS detainees began taunting and
threatening Mr. Dirshe, calling him offensive names and slurs related to his sexual orientation.
Mr. Dirshe, again, feared for his personal safety and voice these concerns to Defendant GEO
employees.

        4.    In spite of his concerns—and contrary to policy and common corrections
practice—Defendant GEO failed to take reasonable steps to keep the USMS detainees separate
from and protect Mr. Dirshe. At their first opportunity, though weeks into the persistent and
apparent verbal abuse and threats directed toward Mr. Dirshe, the USMS detainees rushed Mr.
Dirshe and brutally beat him for several long seconds before numerous Defendant GEO
employees could pull them off of him.

        5.     Mr. Dirshe suffered serious physical, mental, and emotional injuries as a result of
the assault and Defendant GEO’s acts and omissions which led to the incident and constituted a
failure of Defendant GEO to protect Mr. Dirshe from harm. To date, he continues to suffer
harmful effects of these injuries.

                                           PARTIES

        6.      Plaintiff Mohamed Dirshe was born in Somalia. He emigrated to the United States
in 1999 as a survivor of persecution, torture, and trauma. At all times relevant to the subject
matter of this Complaint, he was a resident of and domiciled in the State of Colorado. He resides
currently at 8671 East Cornell Drive, Denver, Colorado, 80231.

        7.     Defendant GEO is a corporation incorporated in the State of Florida with its
corporate headquarters at 621 NW 53rd Street, Suite 700, Boca Raton, Florida, 33487. GEO’s
registered agent of service in Colorado is Corporate Creations Network, Inc., located at 155 East
Boardwalk #490, Fort Collins, Colorado, 80525.

        8.      Under a contract with the federal government, GEO operates and manages the
Aurora Detention Facility at 3130 North Oakland Street, Aurora, Colorado, 80010. Defendant
GEO is, and has been at all times relevant to the subject matter of this Complaint, a corporation
registered to do business under the laws of the State of Colorado.



                                                2
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 4 of 10




       9.      In addition to direct liability for its own acts and omissions, Defendant GEO is
vicariously liable for the acts, omissions, and wrongful conduct of its staff, agents, and
employees committed within the scope of their employment.

                                JURISDICTION AND VENUE

       10.    Jurisdiction of this Court is invoked pursuant to Colorado Revised Statute section
13-1-124(1)(a)-(b).

       11.     Venue is proper in the District Court for Adams County pursuant to Colorado
Rule of Civil Procedure 98(c)(5).

                                  STATEMENT OF FACTS

        12.    In December 2016, Mr. Dirshe was transferred from the custody of the Colorado
Department of Corrections to the custody of ICE to await the adjudication of proceedings
regarding his immigration status. He was moved from a state prison to the Aurora Detention
Facility (“ADF”) in Aurora, Colorado.

       13.     At all times relevant to the subject matter of this Complaint, Defendant GEO
contracted with the federal government to own and operate the ADF, a detention center housing
people in the custody of the U.S. Marshals Service (“USMS”) and U.S. Customs and
Immigration Enforcement (“ICE”).

       14.     For the first month of his confinement at the ADF, Mr. Dirshe was held in
general population. He lived in a single cell with up to seven other people at one time.

       15.    Because Mr. Dirshe was in ICE custody, wherein people are held in civil
confinement for indeterminate periods of time—some of which are relatively short while they
await deportation—there were frequently people coming and going from Mr. Dirshe’s cell.
Defendant GEO assigned new cellmates to his cell often, and he rarely had an opportunity to get
to know any of the other seven men in his cell with much familiarity.

        16.     The volume of people living with him in his cell, and their transience, concerned
Mr. Dirshe, who is gay. People who identify as gay and are in prison or detention face
heightened safety risks and are often targets for assault or abuse by other prisoners. Mr. Dirshe
feared for his safety, being outnumbered in his cell and not knowing who would be housed in a
locked room with him on any given day.

        17.    Mr. Dirshe voiced these safety concerns to Defendant GEO employees. He told
the sergeant he did not feel safe in general population and asked to be assigned to a single cell.
The sergeant refused Mr. Dirshe’s request. He told Mr. Dirshe there were no single cells
available outside of the Restricted Housing Unit (RHU), which is the segregation unit.



                                                3
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 5 of 10




        18.    After Defendant GEO refused to provide Mr. Dirshe a single cell for his safety,
Mr. Dirshe had no choice but to request to be assigned to the RHU. He feared for his safety to
such a degree that he chose to asked to be placed into solitary confinement for twenty-three
hours per day rather than continue to be housed in a unit where he was afraid he would be abused
or assaulted because of his sexual orientation.

       19.      The RHU at the ADF houses detainees who are in disciplinary segregation and
those who request protective custody due to safety concerns, like Mr. Dirshe. Defendant GEO
assigns detainees in both USMS custody and ICE custody to the RHU. At the time, the RHU was
the only location within the ADF where USMS and ICE detainees are confined in the same area.

       20.     It is widely accepted and customary within the corrections industry that different
custody classes of detainees should not be mixed. This is especially true of people who are
detained pursuant to criminal authority, like USMS detainees, and people who are detained
pursuant to civil authority, like ICE detainees.

        21.    Defendant GEO was aware of the risks associated with mixing USMS and ICE
detainees. At the time of Mr. Dirshe’s assignment to the RHU, Defendant GEO’s policy and
practice in the RHU was to isolate the movement of USMS and ICE detainees so that the two
custody classes were not mixed. For example, if staff had to move a USMS detainee in or out of
the RHU, the ICE detainees in RHU had to be locked in their cells. The same was true for
movement of ICE detainees: If an ICE detainee had to be moved in or out of the RHU, all of the
USMS detainees in the RHU had to be locked down in their cells. Similarly, the two classes of
detainees were not permitted to have “out-of-cell time” or be in the RHU’s common area at the
same time.

        22.     In February or March 2017, soon after being moved to the RHU, Mr. Dirshe
applied for a job. He was assigned to a porter job and was responsible for cleaning the bathrooms
in the Unit.

        23.    Mr. Dirshe’s job required him to be out of his cell and moving around the Unit
while he completed his cleaning duties. Consistent with Defendant GEO’s policy and standard
corrections practice, all other detainees in the RHU were locked down in their cells while Mr.
Dirshe was working out of his cell.

       24.    Within the first few days of starting his job, two USMS detainees began taunting
Mr. Dirshe. They spoke to him from their cells while Mr. Dirshe was working in the Unit’s
common area. One of the detainees told Mr. Dirshe, “I remember you from state prison. I saw
you hug another man. [The other man] is gay.”

      25.    Mr. Dirshe interpreted the USMS detainee’s comments to imply the detainees
knew Mr. Dirshe is gay and were threatening him because of his sexual orientation.




                                               4
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 6 of 10




        26.    As the days went by, the USMS detainees’ comments toward Mr. Dirshe because
increasingly hostile and threatening. The USMS detainees directed numerous offensive remarks
and slurs to Mr. Dirshe related to his sexual orientation. At one point, one of the detainees told
Mr. Dirshe, “I’m going to beat the shit out of you.”

       27.     During the times when Mr. Dirshe was locked down in this cell and the USMS
detainees were not, these two detainees continued to direct slurs to Mr. Dirshe and tried to
intimidate him through his cell door.

        28.     Mr. Dirshe continued to inform Defendant GEO employees of his fears for his
safety, particularly with respect to the two USMS detainees who were taunting and threatening
him.

      29.     On May 2, 2017, Mr. Dirshe had an appointment with his ICE officer. He left the
RHU for the appointment in the morning.

        30.    Mr. Dirshe finished the appointment and was moving back to the RHU around
Defendant GEO’s shift change. When he came back to the Unit, the USMS detainees were in the
common area for their out-of-cell time. Approximately three detainees were in the common area
at the time, including the two USMS detainees who had been taunting and threatening Mr.
Dirshe for weeks.

       31.    Two Defendant GEO employees saw Mr. Dirshe approach the Unit. Rather than
follow Defendant GEO’s policy requiring the USMS detainees to be locked down before an ICE
detainee like Mr. Dirshe was moved through the Unit, the employees gestured casually to the
USMS detainees and told them to go stand in the showers in the common area while Mr. Dirshe
was moved back into his cell.

       32.     Per the employees’ order, the USMS detainees stepped into the showers. The
shower doors had to be locked with a key to be secure but none of the employees in the RHU
bothered to lock the doors to secure the USMS detainees inside.

      33.    Once the USMS detainees stepped into the showers, the Defendant GEO
employees escorting Mr. Dirshe back to his cell moved him into the Unit.

       34.     Mr. Dirshe made it only three or four steps into the Unit before the two USMS
detainees in the showers who had been threatening him rushed him and began beating him to the
ground. With their first blow to his head, Mr. Dirshe was thrown into the wall. He fell to the
ground, as the USMS detainees continued brutally kicking and punching him.

       35.    The pounding continued for several seconds—what felt like hours. Mr. Dirshe
could not move or otherwise avoid the beating, and he quickly lost consciousness.




                                                5
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 7 of 10




       36.    It took numerous officers to pull each of the two USMS detainees off of Mr.
Dirshe’s crumpled body.

        37.     After the assault, Defendant GEO employees threw Mr. Dirshe into isolation for
thirty-six hours. He was in significant pain and exhibited swelling and bruises but he received no
medical attention, let alone medical care, for his injuries that night and into the next day.

        38.     The only medical attention Defendant GEO provided to Mr. Dirshe in the days
after the assault was Ibuprofen and Tylenol. He received no emergency care.

       39.      That same night of the assault, however, Defendant GEO moved all of the USMS
detainees in the RHU to their own unit.

        40.   The next day, an officer from the Aurora Police Department visited the ADF to
investigate Mr. Dirshe’s attack. According to the Aurora Police Department’s report, ICE
informed the APD that the agency wished to pursue charges against the two USMS detainees
who attacked Mr. Dirshe. Yet, no one asked Mr. Dirshe in the days following the attack whether
he wanted to press charges.

       41.   Finally, approximately two weeks later, the Aurora Police Department noted Mr.
Dirshe also wished to pursue charges. The police report indicates the investigating officer
prepared summonses charging the USMS detainees with Assault and Battery.

        42.     Mr. Dirshe continued to requested medical attention from Defendant GEO to
address the injuries he sustained during the assault, including the blows to his head. He sent kites
(or letters) to Defendant GEO’s medical department requesting an appointment. On May 26,
2017, he received a response stating he was scheduled for a neurology appointment but the
response specified no date, place, or time for the appointment.

        43.     Finally, Defendant GEO transported Mr. Dirshe to an initial assessment at Denver
Health Hospital on May 31, 2017. At the consultation, Mr. Dirshe reported a headache and
blurred vision, and the Denver Health medical professionals noted he had recently suffered
multiple blows to his right frontal area and orbit and was suffering neck pain, headaches, vertigo,
double and blurred vision, dizziness, tinnitus, hearing loss, imbalance, insomnia, left arm sensory
loss, and right shoulder pain.

       44.     At Denver Health, Mr. Dirshe underwent an MRI. A neurologist diagnosed Mr.
Dirshe with photophobia (light sensitivity) in his right eye, as well as blurriness, visual
disturbance, and pain in the right orbit of his eye. His records also note he was positive for
dizziness, tremors, weakness, numbness, headaches, and sleep disturbance.

        45.      After returning to the ADF, Mr. Dirshe requested Defendant GEO dim the lights
in his cell to alleviate the pain caused by the light sensitivity. Defendant GEO refused to permit
Mr. Dirshe to do so.


                                                 6
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 8 of 10




        46.    In fact, in September 2017, Defendant GEO employees placed Mr. Dirshe on
disciplinary sanctions for partially covering his lights. Even on disciplinary sanctions, Defendant
GEO continued to threaten Mr. Dirshe with further discipline for covering his lights.

        47.      A native of Somalia, Mr. Dirshe witnessed and experienced significant trauma,
violence, and persecution before he immigrated to the United States. He was targeted and beaten
by groups because of his and his family’s identity. The attack in the ADF was remarkably similar
to an attack he suffered as a child, and he endured painful flashbacks during and after the assault
as a result of the familiar trauma.

        48.     Mr. Dirshe suffered serious physical, mental, and emotional injuries as a result of
the assault and Defendant GEO’s acts and omissions that led to the incident and constituted a
failure of Defendant GEO to protect Mr. Dirshe from harm. He has experienced lasting head and
neck pain and stiffness, ringing in his ears, blurry vision, and pain in his right eye, as well as
sustained light sensitivity. To date, he continues to suffer effects of these injuries.

       49.    Upon information and belief, Defendant GEO fired several of its employees in
response to Mr. Dirshe’s assault.

                                     CLAIM FOR RELIEF
                                         Negligence

        50.      Mr. Dirshe hereby incorporates by reference all paragraphs of this Complaint as if
set forth fully herein.

        51.    At all times relevant to the subject matter of this Complaint, Mr. Dirshe was a
detainee confined to and in Defendant GEO’s care. Defendant GEO owed Mr. Dirshe a duty to
protect him from harm and reasonable risk of harm.

        52.     Because Mr. Dirshe was dependent on and under the control of Defendant GEO
and its staff, employees, and agents, Mr. Dirshe had a special relationship with Defendant GEO,
such that Defendant GEO had a duty to exercise reasonable care in protecting Mr. Dirshe’s
health and safety.

        53.    Defendant GEO was on notice of the risk of harm posed to Mr. Dirshe because of
his sexual orientation and his status as an ICE detainee because, inter alia, Mr. Dirshe informed
Defendant GEO employees on multiple occasions of the slurs and threats the USMS detainees
directed toward him. Additionally, it is common corrections practice to segregate and avoid the
mixing of differing custody classes of prisoners, such as ICE and USMS detainees.

        54.      Defendant GEO grossly breached its duty to protect Mr. Dirshe from harm by,
inter alia, failing to take reasonable steps necessary to prevent the danger created when GEO
staff moved Mr. Dirshe into the living unit with the USMS detainees who assaulted him.


                                                 7
 Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 9 of 10




      55.   Mr. Dirshe suffered—and continues to suffer—serious injuries as a result of
Defendant GEO’s breach of its duty of care owed to Mr. Dirshe.

       56.      Defendant GEO’s breach of its duty of care owed to Mr. Dirshe is the proximate
cause of the injuries he suffered and continues to suffer.

      57.     Defendant GEO is vicariously liable for the acts and omissions of its staff,
employees, and agents conducted within the scope of their employment.

                                    PRAYER FOR RELIEF

       WHEREFORE, Mr. Dirshe requests respectfully that this Court enter judgment in his
favor and against Defendant GEO, in an amount to be determined by a jury following a trial, and
award him all relief allowed by law, including but not limited to the following:

       a.     Compensatory damages, including but not limited to those for past and future
              pecuniary and non-pecuniary losses, emotional distress, suffering, humiliation,
              inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary
              losses.

       b.     Punitive damages;

       c.     Pre-judgment and post-judgment interest at the highest lawful rate;

       d.     Case costs;

       e.     Such further relief as justice requires or the law allows.

Respectfully submitted this 2nd day of May, 2019.

      [Filed electronically; original signatures on file in the undersigned counsel’s office.]

                                                     NOVO LEGAL GROUP, LLC

                                                     s/ Aaron Elinoff
                                                     Aaron Elinoff, #46468
                                                     4280 Morrison Road
                                                     Denver, Colorado 80219
                                                     Tel: (303) 335-0250
                                                     Email: aaron@novo-legal.com

                                                     s/ Danielle C. Jefferis
                                                     Danielle C. Jefferis, Of Counsel, #47213
                                                     2255 East Evans Avenue, Suite 335


                                                 8
Case 1:19-cv-01816 Document 1-3 Filed 06/21/19 USDC Colorado Page 10 of 10




                                        Denver, Colorado 80208
                                        Tel: (303) 871-6155
                                        Email: djefferis@law.du.edu

                                        Attorneys for Plaintiff




                                    9
